         Case 1:20-cr-00160-MKV Document 194 Filed 04/20/20 Page 1 of 1



                                         Law Office of
                                                                        USDC SDNY
                                  GUY OKSENHENDLER                      DOCUMENT
                                   194 Burns Street, Suite 1            ELECTRONICALLY FILED
                                 Forest Hills, New York 11375           DOC #:
                                        (917) 804-8869                  DATE FILED: 4/20/2020
                                  goksenhendleresq@aol.com

                                                     April 17, 2020
VIA ECF

The Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Christopher Marino
               SDNY Ind. No. 20 cr 160 (MKV)
               Request to Submit Interim Vouchers

Dear Judge Vyskocil:

        Reference is made to my appointment of Defendant Christopher Marino in the above-
entitled case. Counsel is appointed pursuant to the Criminal Justice Act and respectfully requests
to submit interim vouchers in the instant case.

       Should your Honor have any questions regarding this request, please do not hesitate to
contact counsel immediately. Your consideration of the above request is greatly appreciated.

                                             Very truly yours,

                                             /s/   Guy Oksenhendler
                                             Guy Oksenhendler




  4/20/2020
